Title: To James Madison from Nathaniel Irwin, 11 November 1801
From: Irwin, Nathaniel
To: Madison, James


Letter not found. 11 November 1801, Philadelphia. Calendared as a one-page letter in the lists probably made by Peter Force (DLC, series 7, container 2). Listed for sale in Bruce Gimelson, Autographs (Fort Washington, Pa., 1969), item 1262, where it is described as a courteous letter requesting JM’s help in obtaining a lieutenancy in the artillery corps for his son (see Irwin to JM, 7 Jan. 1802).
